LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME, LLP

3638 AMERICAN RIVER DRIVE

SACRAMENTO, CALIFORNIA 95864

nO -&_ Ww bh

Oo Oo ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20

Law Offices of

MATHENY SEARS LINKERT & JAIME LLP
RICHARD S. LINKERT, ESQ. (SBN 88756)
ROBERT W. SWEETIN, ESQ. (SBN 297130)
NICHOLAS R. SHEPARD, ESQ. (SBN 300629)
3638 American River Drive

Sacramento, California 95864

 

 

Telephone: (916) 978-3434

Facsimile: (916) 978-3430

Email: rlinkert@mathenysears.com
Email: rsweetin@mathenysears.com
Email: nshepard@matheny sears.com

 

Attorneys for Defendants WILLIAM “RICK”
SINGER and THE EDGE COLLEGE & CAREER
NETWORK, LLC, d/b/a "THE KEY"

UNITED STATES DISTRICT COURT

Page 1 of 7

NOTHERN DISTRICT OF CALIFORNIA

TYLER BENDIS, JULIA BENDIS,
NICHOLAS JAMES JOHNSON, and
JAMES JOHNSON,

Plaintiffs,
Vv.

WILLIAM "RICK" SINGER, THE KEY
WORLDWIDE FOUNDATION, THE
EDGE COLLEGE & CAREER
NETWORK, LLC, d/b/a "THE KEY,"
THE UNIVERSITY OF SOUTHERN
CALIFORNIA, STANFORD
UNIVERSITY, UNIVERSITY OF
CALIFORNIA LOS ANGELES, THE
UNIVERSITY OF SAN DIEGO, THE
UNIVERSITY OF TEXAS AT AUSTIN,
WAKE FOREST UNIVERSITY, YALE
UNIVERSITY, and GEORGETOWN
UNIVERSITY,

Defendants.

 

 

 

Case No. 5: 19-CV -01405

DEFENDANTS WILLIAM “RICK”
SINGER AND THE EDGE COLLEGE &
CAREER NETWORK, LLC d/b/a/ “THE
KEY”’s REPLY BRIEF IN SUPPORT OF
MOTION TO DISMISS AND TO STRIKE
CLASS ALLEGATIONS

DATE: May 14, 21 or 28, 2020
TIME: 9:00 a.m.

DEPT: 4

JUDGE: Honorable Edward J. Davila

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY”’s REPLY BRIEF INSUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP
3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

So SF NS DO TH RFR WH Be

NO DN WB WN KN KROQ RO RD RRO me me me ek me
eo JN DBD WH BP W NO FKF& DBD BO CO ND HR Hn BP WH HPO KH OC

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20 Page 2 of 7

I. INTRODUCTION
Plaintiffs’ opposition fails to adequately address the deficiencies of the First Amended
Complaint. Accordingly, for the reasons below, plaintiffs’ claims against the Singer defendants
should be dismissed. Likewise, plaintiffs’ class action allegations also fail to meet the pleading

standard.

II. LEGAL ARGUMENT

A. Plaintiffs Failed to Plead Facts Sufficient to Show Standing

Notwithstanding plaintiffs’ opposition, plaintiffs’ fail to meet the “injury-in-fact
requirement of Standing. Standing cannot be inferred from the allegations in the pleadings, but
rather must be shown by particularized allegations of facts supporting plaintiff's standing to sue.
FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990). A motion to dismiss for want of standing
is properly brought pursuant to Rule 12(b)(1), because standing is a jurisdictional
matter. Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007). To have Article III standing
to sue, a plaintiff must allege, among other things, that his or her claimed injury “is fairly traceable
to the challenged action of the defendant.” Friends of the Earth, 528 U.S. at 180-81. “A plaintiff
who would have been no better off had the defendant refrained from the unlawful acts of which the
plaintiff is complaining does not have standing under Article III of the constitution to challenge
those acts in suit in federal court.” McNamara v. City of Chicago, 138 F.3d 1219, 1221 (7th Cir.
1998). See also Leonhart v. Nature’s Path Foods, Inc., No. 5:13-CV-0492-EJD, 2014 WL
1338161, at *4 (N.D. Cal. Mar. 31, 2014) [plaintiff lacked standing to “assert[ | claims regarding
statements she never saw and products she did not buy”].

To have standing to bring a civil RICO claim, a plaintiff must be injured by reason of a
violation of section 1962. 18 U.S.C. § 1964(c). This requires the plaintiff to show that the
racketeering activity was both a but-for cause and a proximate cause of his injury. Rezner v.
Bayerische Hypo-Und Vereinsbank AG, 630 F.3d 866, 873 (9th Cir. 2010) citing Holmes v. Sec.
Inv’r Prot. Corp., 503 U.S. 258, 268 (1992). Injuries which indirectly result from illegal activity

is insufficient to satisfy the RICO proximate cause requirements. /d at 873. When a court

1

 

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY”’s REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
LAW OFFICES OF
(MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

Co S&S NN A HS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20 Page 3 of 7

evaluates a RICO claim for proximate causation, the central question it must ask is whether the
alleged violation led directly to the plaintiff's injuries. Anza v. Ideal Steel Supply Corp., 547 US.
451, 461 (2006).

“At the pleading stage, the plaintiff must clearly allege facts demonstrating each element.” Jn
re Apple Processor Litig., 366 F. Supp. 3d 1103, 1107 (N.D. Cal. 2019) (Davila, J.) (citing Spokeo, Inc.
v, Robins, 136 8. Ct. 1540, 1547, as revised (May 24, 2016)). “When ‘[s]peculative inferences’ are
necessary ... to establish either injury or the connection between the alleged injury and the act
challenged, standing will not be found.” Johnson v. Weinberger, 851 F.2d 233, 235 (9th Cir. 1988)
(quoting Simon v. Eastern Kentucky Welfare Rights Organ., 426 U.S. 26, 45 (1976)).

“To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally
protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural. or
hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560). To establish an injury that
is traceable to the defendant’s conduct, “there must be a causal connection between the injury and the
conduct complained of—the injury has to be fairly traceable to the challenged action of the defendant,
and not the result of the independent action of some third party not before the court.” Lujan, 504 U.S.
at 560 (punctuation and citations omitted). Finally, “it must be ‘likely,’ as opposed to merely
‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” /d. at 561 (citations omitted),

Here, plaintiffs’ sole claim against defendant Singer is a Civil RICO claim based on 18
U.S.C. section 1962(c) and 1964. The same claim is brought against The Key. To have standing
to bring this claim, plaintiffs must allege facts demonstrating an injury-in-fact. Plaintiffs have
failed to do so.

Plaintiffs admit the only damages suffered were plaintiffs’ application fees to the
universities at issue. Plaintiffs’ claim of an injury-in-fact therefor rests on the assumption that
plaintiffs were denied a fair admissions process, and thereby deprived of some benefit to which
they believe they were owed as a result of paying the admission fees. However, plaintiffs admit
the process was fair elsewhere in the FAC. Likewise, the FAC contains no factual allegations

which specifically show any denial of a fair application process as the result of any actions by the

Singer defendants.
2

 

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY”’s REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

co 7S NSN DW A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20 Page 4 of 7

As discussed in defendants moving papers, plaintiffs allege no facts relating to the
admissions process, and how the actions of Singer or The Key in any way diminished plaintiffs’
likelihood of admission to any given university. Nor are any facts pled with respect to how the
admissions process was affected in any manner which was detrimental to plaintiffs, or how
plaintiffs were in any way denied a fair process and admissions decision. There are no facts
describing the workings of the admissions process, or how the actions of Singer in any way affected
that process. Without facts to establish that the admissions process was unfair or in any way
materially affected by the Singer defendants’ actions, plaintiffs cannot established that they
suffered and injury-in-fact as the result of the Singer defendants’ actions

Accordingly, plaintiffs’ Count I, Civil RICO as to defendants Singer and The Key, should

be dismissed for lack of Standing.
B. Plaintiffs’ RICO Claims Fail

Plaintiffs attempt to recast their RICO claims in order to defeat defendants’ motion to
dismiss. However, plaintiffs cannot argue their way around the facts as pled in the FAC. Plaintiffs
pled no facts connecting the alleged RICO violations and plaintiffs’ injuries. Plaintiffs allege no
facts relating to the admissions process, and how the actions of defendants diminished plaintiffs’
likelihood of admission to any given university. Thus, plaintiffs have not satisfied the pleading
requirement that they plead, with particularity, facts showing that their injury was proximately
caused by defendants’ RICO violation.

Plaintiffs claim that “Defendants’ conduct in bribing the universities into admitting certain
students naturally and foreseeably prevented all applicants from being reviewed based on an
applicant’s merit.” (Plaintiffs’ Opposition, page 6, lines 11-12.) However, this is a conclusory
assertion which is not supported by the facts in plaintiffs’ FAC. Again, there are no facts pled
regarding the admissions process, and how the actions of defendants materially affected that
process in any way. Nor have plaintiffs offered any explanation that they could ever obtain or plead
such facts. The college admissions process involved any number of factors, some objective (such

as grades or test scores), but many subjective (such as admissions essays, interviews, etc.). It is

3

 

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY”’s REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

> Ww bd

mo CO NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20 Page 5 of 7

implausible, at best, that plaintiffs could ever plead facts showing that the alleged actions of the
Singer defendants had any effect on plaintiffs’ admissions applications to the various universities.

Without pleading such facts, plaintiffs cannot connect the alleged RICO acts to any harm
suffered. Rather, plaintiffs resort to pure speculation in assuming that had defendants not engaged
in the alleged RICO violations, plaintiffs would have been admitted to their university of choice.

This speculation and conjecture simply do not meet the federal pleading standard. On that basis,

the RICO claims fail.
C. Plaintiffs’ Count XI for Public Injunction for Violation of California’s UCL Is
Moot

Plaintiffs’ opposition to the motion to dismiss Count [X appears to rest on the conclusion
that “The Key and K WF are not inactive due to their good faith efforts to refrain from bribing the
universities, but rather because Defendant Singer is facing criminal charges in the United States
District Court for the District of Massachusetts.” (Plaintiffs’ Opposition, page 9, lines 13-16.)
Notwithstanding the veracity (or lack thereof) of this claim, the reason for the entities’ inactivity is
irrelevant. The relevant point is that there is nothing to enjoin, because the entities are inactive. If
there is nothing to enjoin, plaintiffs’ request for an injunction is moot. Rather, the persistence in
pursuing this claim is likely based on the desire to recover attorneys’ fees.

Not only should Count IX be dismissed by the Court as moot, but it should be voluntarily

dismissed by plaintiffs as, given the lack of merit, it borders on frivolous as this time.
D. Plaintiffs’ Class Action Allegations Should be Stricken or Dismissed

While courts are generally reluctant to dismiss class allegations at the pleading stage (see,
e.g., Chenensky v. New York Life Ins. Co., 2011 WL 1795305, at *1 (S.D.N.Y. Apr. 27, 2011), the
allegations must at least plausibly suggest that plaintiffs will produce enough evidence.to justify
class certification. See Kassman v. KPMG, LLP, 925 F.Supp.2d 453, 464 (S.D.N.Y. 2013). Further,
a court may determine whether the class can be certified “[a]t an early practicable time,” and may
make this determination even before the plaintiffs have moved for certification. Pilgrim vy.
Universal Health Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011). Since the Supreme Court rendered

the Twombly and Iqbal decisions, federal courts have held that “class allegations must also comply
4

 

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY”’s REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE
SACRAMENTO, CALIFORNIA 95864

co SS SN DO A F&F WD BO

i) BRO NO ko to bo ht to NO — — _ —_ — — — —_ — —

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20 Page 6 of 7

with Rule 8(a) in order to proceed to class discovery.” Nicholas v. CMRE Fin. Serv., Inc., 2009 WL
1652275, at *4 (D.N.J. June 11, 2009). Accordingly, class allegations must comply with the
pleading requirements of Twombly and Iqbal, or be dismissed. Hodczak v. Latrobe Specialty Steel
Co., 2009 WL 911311, at *8-10 (W.D. Pa. March 31, 2009).

Here, the FAC does not plausibly suggest plaintiffs will produce enough evidence to justify
class certification. In fact, even in their opposition, plaintiffs have not adequately addressed the
two bases for denial of class certification. The varied claims made by plaintiffs deal with distinct
issues of law and fact that do not apply across the whole class because they. relate to different
universities and different plaintiffs. There are simply not common facts that apply across the whole

set of plaintiffs. Each circumstance, relating to each university and each individual plaintiff is

distinct, and therefore inappropriate for a class action.

Further, plaintiffs have not offered any explanation on how they are not inherently
antagonistic to each other. Even if plaintiffs’ claims in their opposition are taken at face value, that
they were “denied a fair admission review based on their merit as compared to the merits of other
applicants,” this does not change the result. (Plaintiffs’ Opposition, page 11, lines 13-15.) Even if
this is the claim being made, defendants’ actions could only have resulted to actual harm to a single
plaintiff in any given year for any given university. Thus, to prevail, each plaintiff will have to
prove that they were denied a fair admission process as a result of the alleged wrongful conduct of
defendants, and that will necessarily preclude the other plaintiffs from succeeding in proving their
claims. “It is axiomatic that a putative representative cannot adequately protect the class if his
interests are antagonistic to or in conflict with the objectives of those he purports to represent.”
Pickett v. lowa Beef Processors, 209 F.3d 1276, 1280 (11th Cir. 2000) quoting 7A Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 1768 at 326 (2d ed. 1986). Here, the
plaintiffs’ inherent conflict with one another precludes any possible class certification. Because
the pleadings reveal this defect, striking the class allegations is appropriate at the pleading stage.
ill |
Hf

Hf
5

 

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY”’s REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
LAW OFFICES OF
MATHENY SEARS LINKERT & JAIME LLP

3638 AMERICAN RIVER DRIVE

SACRAMENTO, CALIFORNIA 95864

\O oo ~ an wa &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-01405-EJD Document 135 Filed 04/09/20 Page 7 of 7

Il. CONCLUSION
For the reasons set forth above, plaintiffs’ FAC should be dismissed as to defendant Singer

and The Key.

Dated: April 9, 2020. MATHENY SEARS LINKERT & JAIME LLP

By: /s/ Nicholas R. Shepard

 

RICHARD S. LINKERT, ESQ.
ROBERT W. SWEETIN, ESQ.
NICHOLAS R. SHEPARD, ESQ.
Attorneys for Defendants WILLIAM
“RICK” SINGER and THE EDGE
COLLEGE & CAREER NETWORK,
LLC, d/b/a "THE KEY"

6

 

 

DEFENDANTS WILLIAM “RICK” SINGER AND THE EDGE COLLEGE & CAREER NETWORK, LLC d/b/a/
“THE KEY” ’s REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS AND TO STRIKE CLASS ALLEGATIONS

 
